DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 	Claims 1-3, 5-14, 21 and 22 as amended are pending.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of Adachi et al., “Mechanical Properties of Epoxy Resin Filled with Graphite Fluoride,” J. Soc. Mat. Sci. Japan 40 (457), 1365-1371 (1991) (“Adachi”).
	As to claim 1, 3, 6-10, and 21, Fujikawa teaches a photocurable composition having an cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. This compound meets the requirement of claims 6, and also meets Formula (3) as required by claims 7-10, where R37-R54 are each hydrogen atoms as required by claims 7-9, and L3 is a divalent linking group having an ester structure as required by claims 7 and 10. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claims 1 and 3, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not discuss the recited inorganic particles; however, Fujikawa teaches the use of particle fillers (para. 0113) including for properties such as strength. Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of fillers, including in the recited amount, is an obvious modification as suggested by Fujikawa. Adachi teaches the use of graphite fluoride (as required by claims 1 and 21) in epoxy resins, and teaches that the use of such powders provides increased glass transition temperature and storage modulus, compressive strength and hardness in the range of 0 to 30 wt % (Adachi, abstract), and that graphite fluoride provides superior affinity to carbon powders. As such, the use of graphite fluoride as a filler particle for increasing strength is an obvious modification given the knowledge in the art of its utility as a filler for epoxy.
As to claim 2, Fujikawa teaches the use of 0.1 to 5 parts of the initiator (curing agent) per 100 parts of photocurable compounds, and as such, the use of the recited amount with respect to the cationic curable compound is an obvious modification suggested by Fujikawa.
As to claims 5 and 13, as an initial matter, for the purpose of applying prior art, the limitation of claim 5 is interpreted under the same conditions as set forth for claim 13. Fujikawa does not explicitly teach the light transmittance at the recited wavelengths with the filler. However, Fujikawa teaches forming articles having transmittance of 80% of more at 400 nm (para. 0132), which is in the range between 365 and 405 nm, and close to 405 nm, this transmittance being well in excess of that required by claim 11. Furthermore, Fujikawa measures transmittance at a thickness of 0.5 mm (500 micrometers) (para. 0163, 0169), which is thicker than the sample thickness as recited. It is understood by a person of ordinary skill in the art that transmittance decreases in relation to path length (thickness) under the Beer-Lambert relation. Given the teaching of Fujikawa of providing cured articles having high light transmittance, it would be an obvious modification of the composition of Fujikawa to prepare the composition including filler, including layered boron nitride in the recited amounts as suggested by Fujikawa, further preparing with high light transmittance in the same region of the electromagnetic spectrum, as suggested by Fujikawa.

Claims 11, 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of Adachi et al., “Mechanical Properties of Epoxy Resin Filled with Graphite Fluoride,” J. Soc. Mat. Sci. Japan 40 (457), 1365-1371 (1991) (“Adachi”) and US 2008/0103226 (“Xu”).
As to claims 11 and 22, Fujikawa teaches a photocurable composition having a cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claim 11, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not discuss the recited inorganic particles; however, Fujikawa teaches the use of particle fillers (para. 0113) including for properties such as strength. Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of fillers, including in the recited amount, is an obvious modification as suggested by Fujikawa. Adachi teaches the use of graphite fluoride (as required by claims 11 and 22) in epoxy resins, and teaches that the use of such powders provides increased glass transition temperature and storage modulus, compressive strength and hardness in the range of 0 to 30 wt % (Adachi, abstract), and that graphite fluoride provides superior affinity to carbon powders. As such, the use of graphite fluoride as a filler particle for increasing strength is an obvious modification given the knowledge in the art of its utility as a filler for epoxy.
Fujikawa teaches producing molded product by photo curing (para. 0123), but does not teach the recited method of producing layer by layer based on slice data.
However, it is known to use radiation curable composition to form objects by stereolithography, see Xu, para. 0002, teaching up a known technique for building up an object from layers of radiation curable composition, which is cured with imaging radiation from computer controlled laser beam corresponding to a desired cross section, that is, from slice data relating to each layer. As such, the use of the radiation curable composition of Fujikawa in view of Adachi in a stereolithographic process as recited is a known application of radiation curable compositions as taught by Xu.
As to claim 12, Fujikawa teaches a heat annealing (heat irradiation) step after photocuring (para. 0128), therefore such a post polymerization heat treatment is an obvious variation suggested by Fujikawa.
As to claim 14, Fujikawa does not explicitly teach the light transmittance at the recited wavelengths with the filler. However, Fujikawa teaches forming articles having transmittance of 80% of more at 400 nm (para. 0132), which is in the range between 365 and 405 nm, and close to 405 nm, this transmittance being well in excess of that required by claim 11. Furthermore, Fujikawa measures transmittance at a thickness of 0.5 mm (500 micrometers) (para. 0163, 0169), which is thicker than the sample thickness as recited. It is understood by a person of ordinary skill in the art that transmittance decreases in relation to path length (thickness) under the Beer-Lambert relation. Given the teaching of Fujikawa of providing cured articles having high light transmittance, it would be an obvious modification of the composition of Fujikawa to prepare the composition including filler, including layered boron nitride in the recited amounts as suggested by Fujikawa, further preparing with high light transmittance in the same region of the electromagnetic spectrum, as suggested by Fujikawa.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764